93 S.E.2d 557 (1956)
244 N.C. 385
Willie MACFARLANE
v.
NORTH CAROLINA WILDLIFE RESOURCES COMMISSION.
No. 531.
Supreme Court of North Carolina.
June 26, 1956.
*559 E. C. Bryson, Durham, for plaintiff appellant.
William B. Rodman, Jr., Atty. Gen., Claude L. Love, Asst. Atty. Gen., and F. Kent Burns, Raleigh, of staff, for defendant appellee.
BARNHILL, Chief Justice.
Ordinarily an Act of the General Assembly is only prospective in effect. Here, however, the Act is retroactive as to plaintiff and certain others named therein. The newly created court is expressly directed to consider their claims.
The General Assembly in 1951, by adopting ch. 1059, Session Laws 1951, now codified as General Statutes ch. 143, art. 31, granted a qualified or limited waiver of its immunity against suits for personal injury or property damage; created the Industrial Commission a court to hear the cause of any person who claims that he has been injured or his property has been damaged by the negligence of a State employee while such employee is engaged in the discharge of his duties; limits the amount of recovery to a maximum of $8,000; and provides that on appeal to the Superior Court the appeal shall be heard by the judge without a jury. It prescribes no rules or regulations to be followed by the newly established court in hearing such claims, nor does it limit or prescribe the procedure except as noted. That is to say, it does not undertake to alter either the substantive or adjective law of North Carolina as applied in this State in cases founded on allegations of negligence except that the claim must originate in the newly established court, must be heard on appeal without a jury, the burden to negative contributory negligence is placed on the claimant, and the recovery allowed must not exceed $8,000.
Except as noted, the law of negligence, contributory negligence, estoppel, the liability of an employer under the doctrine of respondeat superior, and other provisions of the law of negligence are not mentioned in the Act. It is apparent then that the General Assembly intended that a claim for damages for injury proximately caused by the negligence of a State employee while engaged in the discharge of his duties as such shall be tried under the common law rules in tort actions founded on negligence as any other claim of like nature between private individuals would be tried, subject to the limitations prescribed in the Act. We must accept this as being implicit in the language of the Act itself.
There is but one alternative: The General Assembly created a new court, granted a limited waiver of immunity, and agreed to submit the State to limited liability, but left the Industrial Commissionthe new courtwithout any standard to guide it in arriving at the amount to be paid. If we accept this alternative, it would mean that we would be compelled to strike down the Act for the reason the General Assembly has not prescribed the standards under which tort claims against the State shall be heard.
Surely the General Assembly did not intend that the new court should make awards in its discretion. It intended that claims shall be decided under some law. If so, then what law?
We are firmly of the opinionand so holdthat the Legislature intended that the Industrial Commission on the original hearing and the Superior Court on the hearing on appeal are each bound by the law of negligence, both substantive and adjective, as such common law rules and doctrines appear in the numerous decisions *560 of this court, subject only to the limitations stipulated in the Act.
Under the common law rules, the release of one joint tortfeasor releases all other joint tortfeasors. Snyder v. Kenan Oil Co., 235 N.C. 119, 68 S.E.2d 805; King v. Powell, 220 N.C. 511, 17 S.E.2d 659; Smith v. Thompson, 210 N.C. 672, 188 S.E. 395. Likewise, when the injured person sues the servant and recovers, he may not thereafter recover against the master a sum greater than the verdict against the employee. Bullock v. Crouch, 243 N.C. 40, 89 S.E.2d 749; Pinnix v. Griffin, 221 N.C. 348, 20 S.E.2d 366, 141 A.L.R. 1164; Stone v. Carolina Coach Co., 238 N.C. 662, 78 S.E.2d 605; Leary v. Virginia-Carolina Joint Stock Land Bank, 215 N.C. 501, 2 S.E.2d 570, and cases cited.
Here the plaintiff (1) has recovered from the employee an amount in excess of the maximum he could be awarded against the State, and (2) has released the active tortfeasor from any and all other or further liability. Hence the judgment entered by the court below must be
Affirmed.